                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

---------------------------------------------x

WILLIAM PEDBEREZNAK                                           3:19 CV 268 (RMS)

V.

COMMISSIONER OF SOCIAL
SECURITY                                                      DATE: AUG. 22, 2019

---------------------------------------------x

                                                 ORDER

        On February 21, 2019, the plaintiff, proceeding pro se, filed this timely lawsuit, with

respect to denial of his application for Social Security Disability and Supplemental Security

Income benefits by the Appeals Council on December 17, 2018; in his complaint, plaintiff

alleges that he has been disabled since June 2016 due to arthritis, migraines, dizziness and a

seizure disorder. (Doc. No. 1; Doc. No. 1-1). On the same day, the plaintiff filed a Motion

for Leave to Proceed In Forma Pauperis, which the Court granted five days later. (Doc.

Nos. 2, 7).

        On February 25, 2019, the Clerk's Office mailed to the plaintiff at his home address

a number of filings, including a Notice to Self-Represented Parties. (Doc. Nos. 4-6). On

March 19, 2019, the defense counsel filed her appearance (Doc. No. 8), and on April 1, 2019,

the plaintiff filed his Notice of Consent (Doc. No. 10), and the case was transferred to this

Magistrate Judge on April 8, 2019. (Doc. No. 11). On April 22, 2019, the defendant filed a

certified copy of the administrative record (Doc. No. 12), and on the next day, this Court

issued a Scheduling Order, requiring the plaintiff to file his motion, brief, and a Statement

of Facts, on or before June 24, 2019. (Doc. No. 13). The notice was mailed to the plaintiff
at his home address.

       Despite being actively involved in this case, demonstrating an ability to file a timely

complaint, a motion for leave to proceed in forma pauperis, and a Notice of Consent to a

Magistrate Judge, the plaintiff has failed to file a timely motion to reverse and/or remand.

       On July 2, 2019, the Court issued a Notice to Pro Se Plaintiff, reminding the plaintiff

that he was to file his motion by June 24, 2019, and giving him to July 16, 2019 to file his

motion and supporting memorandum. (Doc. No. 14). Additionally, that Order included the

following warning to the plaintiff: “The plaintiff is forewarned that his failure to file a

Motion to Reverse and/or Remand by July 16, 2019 may result in dismissal of this case.”

(Doc. No. 14) (emphasis in original). The Order was mailed to the plaintiff at his home

address. Again, the plaintiff failed to file his motion.

       On July 19, 2019, the Court issued another Notice to Pro Se Plaintiff, “extend[ing]

the deadline for the final time, until August 16, 2019.” (Doc. No. 15) (emphasis in

original). Once again, the Court warned the plaintiff “that if he fails to file his motion and

brief by August 16, 2019, his lawsuit will be dismissed.” (Doc. No. 15) (emphasis in

original). The Order was mailed to the plaintiff at his home address. The plaintiff failed to

comply.

       As the plaintiff has failed to comply with this Court’s Orders, the plaintiff’s appeal

is dismissed for failure to prosecute. See FED. R. CIV. P. 16(b)(4) (“A schedule may be

modified only for good cause and with the judge’s consent.”).

       SO ORDERED.
Dated this 22nd day of August, 2019 at New Haven, Connecticut.



                                    /s/ Robert M. Spector, USMJ
                                   Robert M. Spector
                                   United States Magistrate Judge




                                   3
